DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12-14, 17-18, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Ebersole et al. (U.S. 2002/0010734 hereinafter Ebersole) in further view of Fang et al. (U.S. 2020/0111261 hereinafter Fang).
	As Claim 1, Perez teaches a computer-implemented method comprising: 
obtaining an image of a physical real-world product for sale, (Perez (¶0143 line 3-7, fig. 14 item 1406, ¶0155 line 3-5, fig. 23 item 2302), (a physical items) objects are identified in the wearer view. Wearer’s gaze fixes on a sofa for sale in a furniture store); 
generating an augmented reality (AR) scene comprising both: (1) computer-generated scenery including the virtual content associated with the particular 3D model that was selected (Perez (¶0159 line 11-14), object is selected for presenting in the user living room) 
instructing the device to display the AR scene (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).  
Perez may not explicitly disclose while Ebersole teaches:
obtaining an indication of a plurality of different three-dimensional (3D) models (Ebersole (¶0050 line 14-17, fig. 10 item 102), after selecting furniture, user can select a specific room in the house to place the furniture), each for generating respective different virtual content (Ebersole (¶0040 line 7-9), VR systems uses 3-D room models), and each associated with at least one of the user and the physical real-world product (Ebersole (¶0050 line 14-17, fig. 10 item 102), fig. 10 shows a list of room model in the user own home); 
receiving a selection of a particular 3D model of the plurality of different 3D models (Ebersole (¶0050 line 14-17, fig. 10 item 102), user selects a local room in order to place the piece of furniture);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify room selection UI of Perez instead be a room selection UI taught by Ebersole, with a reasonable expectation of success. The motivation would be to allow “objects … to be placed in a room, viewed and manipulated locally with an AR system. This gives consumers the capability to evaluate products in the setting in which they will be used, expanding the capabilities of web-based shopping” (Ebersole (¶0008 line 8-12)).
	Perez in view of Ebersole may not explicitly disclose while Fang teaches:
the image having been captured by a device associated with a user (Fang (¶0054 line 2-22), object is extracted from live view with background removed)
and (2) at least a portion of the image of the physical real-world product (Fang (¶0059 line 1-15, fig. 5 item 506), capture image of the object is used to generated 2D/3D model. The model is then rendered as part of the environment); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object model of Perez in view of Ebersole instead be a 

	As Claim 4, besides Claim 1, Perez in view of Ebersole in further view of Fang teaches further comprising: 
determining an identity of the product  (Perez (¶0157, fig. 24B item 2412), a price check option provides user with additional information in 2412).  

	As Claim 5, besides Claim 4, Perez in view of Ebersole in further view of Fang teaches wherein: 
the product is a first product, the method further comprises obtaining an indication of a second product associated with at least one of the user and the first product, and the computer-generated scenery comprises a virtual representation of the second product (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying).  

As Claim 6, besides Claim 4, Perez in view of Ebersole in further view of Fang teaches wherein determining identity of the product comprises receiving an indication of the product (Perez (¶0156 line 3-8, fig. 24A item 2410, 2302), augmented information 2410 is displayed related to the identified object 2302).  

As Claim 7, besides Claim 4, Perez in view of Ebersole in further view of Fang teaches wherein determining the identity of the product comprises analysing the image (Perez (¶0143 line 3-7, fig. 14 item 1406, ¶0155 line 3-5, fig. 23 item 2302), (a physical items) objects are identified in the wearer view. Wearer’s gaze fixes on a sofa).  

	As Claim 9, besides Claim 1, Perez in view of Ebersole in further view of Fang teaches wherein generating the AR scene comprises anchoring the portion of the image to a virtual point in the computer-generated scenery (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).  

	As Claim 10, besides Claim 1, Perez in view of Ebersole in further view of Fang teaches further comprising: 
receiving a request to modify the AR scene (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying); 
generating a modified AR scene based on the request (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying); and 
instructing the device to display the modified AR scene (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying).  

As Claim 12, besides Claim 1, Perez in view of Ebersole in further view of Fang teaches wherein obtaining the indication of the plurality of different 3D models is obtained using a machine learning model (Perez (¶0125), model data includes 3D modes of wearer homes and other location. Machine loads/learns these models and displays to user).  

	As Claim 13, besides Claim 1, Perez in view of Ebersole in further view of Fang teaches wherein generating the AR scene comprises generating the visual content and one or more of audio content and haptic content (Perez (¶0164 line 10-12), a sound is incorporated with the visual content to indicate an advertisement).  

	As Claim 14, Claim 14 is rejected for the same reason(s) as Claim 1.
	As claim 17, Claim 17 is rejected for the same reason(s) as Claim 4.
	As claim 18, Claim 18 is rejected for the same reason(s) as Claim 5.
	As claim 20, Claim 20 is rejected for the same reason(s) as Claim 9.
	As claim 21, Claim 21 is rejected for the same reason(s) as Claim 10.
	As claim 23, Claim 23 is rejected for the same reason(s) as Claim 12.
	As claim 24, Claim 24 is rejected for the same reason(s) as Claim 13.

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Ebersole in view of Fang in further view of Arrasvuori (U.S. 2008/0071559 hereinafter Arrasvuori).
	As Claim 8, besides Claim 1, Perez in view of Ebersole in further view of Fang may not explicitly disclose while Arrasvuori teaches wherein generating the AR scene comprises: 
determining the dimensions of the physical real-world product (Arrasvuori (¶0043 line 21-27), dimension of the objects are already known), and 
scaling the computer-generated scenery relative to the dimensions of the physical real-world product (Arrasvuori (¶0043 line 21-27), scale of the scene is determined based on the size of the object).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an augmented reality system of Perez in view of Ebersole in further view of Fang instead be an augmented reality system taught by Arrasvuori, with a reasonable expectation of success. The motivation would be to allow system to quickly “calculate the correct scales and perspective of the scene based on the image alone” (Arrasvuori (¶0043 line 2-4)).

	As Claim 19, Claim 19 is rejected for the same reason(s) as claim 8.

Claim 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Ebersole in view of Fang in further view of Black et al. (U.S. 2017/0262154 hereinafter Black).
	As Claim 11, besides Claim 1, Perez in view of Ebersole in further view of Fang may not explicitly disclose while Black teaches wherein the image is a first image, the physical item is a first physical item, the device is a first device and the user is a first user, the method further comprising: 
obtaining a second image of a second physical item, the second image having been captured by a second device associated with a second user (Black (¶0085 line 1-7 and 13-20, , wherein the AR scene further comprises a virtual representation of the second physical item (Black (¶0088 line 1-8), tag data is displayed in the scene on HMD 404A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an augmented reality system of Perez in view of Ebersole in further view of Fang instead be an augmented reality system taught by Black, with a reasonable expectation of success. The motivation would be to allow system to “help[s] the users in making a better determination whether to buy a real item represented by a virtual item” (Black (¶0019 line 4-5)).

As Claim 22, Claim 22 is rejected for the same reason(s) as claim 11.

Claim 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Ebersole in view of Fang in further view of Born et al. (U.S. 2020/0175576 hereinafter Born).
As Claim 25, Perez in view of Ebersole in further view of Fang teaches:
and information associated with the user (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).
Perez in view of Ebersole in further view of Fang may not explicitly disclose while Born teaches further comprising recommending the 3D model associated with the virtual scene based on both the identity of the physical real-world product (Born (¶0053 line 4-14), a halo (model) is displayed based on the dimension of the couch) 


As Claim 26, Perez and Ebersole in view of Fang in further view of Born teaches:
further comprising recommending the 3D model associated with the virtual scene based on both the identity of the physical real-world product (Born (¶0053 line 4-14), a halo (model) is displayed based on the dimension of the couch) and information associated with the user (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).

As Claim 27, Claim 27 is rejected for the same reasons as Claim 25.
As Claim 28, Claim 28 is rejected for the same reasons as Claim 26.
Response to Arguments
Claim Rejections – 35 U.S.C. §102:
	As Claim 1 and 14, Applicants argue that Perez does not teaches “at least a portion of the image of the physical real-world product” (fifth paragraph of page 9 in the remarks).

    PNG
    media_image1.png
    157
    633
    media_image1.png
    Greyscale

	Applicants’ argument are moot because new reference Fang teaches the limitation(s).

Claim rejections – 35 U.S.C. §103:
	Dependent Claims are not allowable for the same reasons as independent Claim 1 and 14.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143